Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on September 2nd, 2021 have overcome the following objections/rejections: 
The objection to the Abstract has been withdrawn.
In light of Applicant’s remarks and amendments, the rejection of Claim 9 and 10 under 35 U.S.C. 112(b) has been withdrawn.
The rejection of Claims 1-15 under 35 U.S.C. 103 has been withdrawn.

Response to Arguments
Applicant’s arguments, filed September 2nd, 2021, have been fully considered and are persuasive.  The rejection of Claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 require an error probability to be calculated based on inputted metadata, scan parameter data, and system configuration data in order to check for consistency prior to actual scan processing that is neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Similar prior art implements consistency checks through user verification, outputted image verification, or compares .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ranjan et al. (US 2009/0292559 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668